Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
Status of Objections and Rejections
2.	Claims 1-42 are pending.  Claims 1-16, 21, 23, 25, and 33-41 are previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed March 20, 2020.  Accordingly, claims 17-20, 22, 24, 26-32 and 42 are examined on merits in this Office action.  
3. 	Objection to claims 17 is withdrawn upon further consideration.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Rejection of claim(s) 17, 18, 19, 20, 22, 24, 26-32 and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Schaumberg et al. (Nature Methods, 13:94-100; Published online on November 16, 2015) is withdrawn  in light of declaration filed in the papers of April 1, 2021, and upon further consideration.
Claim Objections
6.	Claims 18 and 22 remain objected to because of the following informalities:  
Claims 18 and 22 remain objected for having non-elected subject matter.
Applicant’s response filed 04/01/2021 states that non-elected subject matter need not be deleted.  Accordingly, objection to claims 18 and 22 is maintained for the reasons of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.       Claims 17, 18, 20, 26, 27, 28, 29-32 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring genetic construct or constructs, comprising a naturally occurring inducible promoter (e.g. stress inducible promoter) which is naturally operably linked to its native coding sequence encoding a naturally occurring regulatory protein, such as a naturally occurring transcription factor protein (e.g. a repressor), which naturally comprises a DNA binding domain and a transcription repressor domain.  See for example, existence of heat stress transcription factor HsfB1 protein expressed from a native heat inducible promoter (Roth et al., Plant Journal, 89:31-44, 2017; see in particular, abstract).  Also see for example, existence of Cys2/His2-type (transcription factor IIIA-type) zinc finger proteins acting as transcriptional repressors of alkaloid biosynthesis genes in trans (Pauw et al., JBC, 279:52940-52948; Published 2004; see in particular abstract).
Furthermore, claims also read on a native gene promoter (constitutive) which is operably linked either in cis or trans with respect to said native inducible promoter, and is capable of responding to regulation (e.g. repression) to said native repressor by having native DNA binding sequences specific to said native repressor, and thereby control the expression of a native coding sequence operably linked to said native gene promoter.  The recitations  like “an artificial genetic 
Thus the claimed product has the same characteristics as those found naturally within a naturally within plant cell, including non-plant cell (e.g yeast), plant or seed derived thereof, or as cellular precursors thereof and therefore does not constitute patentable product.  
Additionally, claims directed to transgenic plant cell or transgenic plant (claims 29-32 and 42) are also included in the present rejection because the recitation “comprising” in claims 29-42 would obviously read on any transgenic plant which would inherently comprise said naturally occurring construct(s) as claimed in parts (a), (b) and (c) of claim 17.
Thus obviously, instantly claimed invention reads on product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Suggestion:  This rejection may be overcome by clearly reciting (i) claimed components of  the claimed genetic circuit are heterologous to each other and to the plant species in which they are operable, and (ii) transgenic plant cell or transgenic plant are transformed with claimed components of  the claimed genetic circuit .
Claim Rejections - 35 USC § 112 (b)

 subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the reasons of record stated in the Office action mailed March 20, 2020.
	Claim 17 remains rejected under 35 U.S.C. 112(b), as being indefinite in its phrase “encoding a synthetic repressor, the synthetic repressor comprising a transcriptional repressor domain operably linked in frame to a DNA-binding domain” (see lines 1-3 of part (a)), which is confusing since it is unclear whether said nucleic acid encodes a synthetic repressor protein which comprises a transcriptional repressor domain fused in frame with a DNA-binding domain.  The recitation “synthetic repressor” reads on (i) claimed synthetic repressor which is made up of protein fragments comprising a transcriptional repressor domain fused in frame with a DNA-binding domain and (ii) claimed synthetic repressor is made up of elements which are non proteinaceous in nature.  It is unclear whether the phrase refers to a synthetic repressor fusion protein having said domain(s).  If the claimed synthetic repressor is not a fusion protein, then what is it? In the absence of such clarification, the phrase reads on elements which do not appear to be Applicant’s claimed invention.  Clarification and necessary amendments are required to obviate this rejection.
Applicant response filed 04/01/2021 argues that one of ordinary skill in the art would understand what the recited nucleic acid encodes for.  This argument has not been found persuasive for the reasons as discussed above by taking into consideration breadth and scope of the claimed subject matter.  Accordingly the rejection is maintained. 
Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite in its recitation “an inducible promoter operably linked to a synthetic repressor construct encoding a synthetic repressor” in part (a) of the claim, which is confusing since it is unclear how a promoter can be operably linked to a construct which inherently is supposed to have a promoter operably linked to a coding sequence encoding a synthetic repressor. Is applicant referring to another promoter (inducible) which is operably linked to a construct that would carry its own promoter operably linked to a coding sequence encoding repressor 
In claim 17, the relationship between part (b) with parts (a) and (c) is unclear.  Is it a part of  synthetic repressor construct of part (a) or synthetic repressible construct of part (b)? It is unclear what is intended?
Dependent claims are also rejected for failing to overcome deficiency of the parent claim.
Claim Rejections - 35 USC § 112 (Written Description)
9.	Claims 17, 18, 19, 20, 22, 24, 26-32 and 42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. invention for the reasons of record stated in the Office action mailed December 2, 2021.
Applicant traverses the rejection in the papers filed April 1, 2021.
Applicant primarily argues that paragraph [0047] of the specification describes transcriptional repressor domains from different sources, and one of skilled in the art will understand that Applicant has described transcriptional repressor domains as instantly claimed. Applicant also argues that specification at paragraph [0048] provides examples of DNA binding domains, and cites few references to argue that said DNA binding domains are known from diverse sources and can also be computationally designed. Applicant further argues that paragraph [0050] describe a synthetic repressor construct and one of skilled in the art will understand that Applicant has described synthetic repressor constructs as instantly claimed. Applicant further argues that the instant specification describes various combinations of transcriptional repressor domains and DNA binding domains that can be contemplated to be operable in the same plant species.  Applicant finally argues that Applicant need not to describe what is conventional or well known in the art. Applicant cites Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986), and Capon v. Eshhar, 418 F,3d 1349, (Fed. Cir. 2005) to support these arguments.  In light of these argument, Applicant concludes that one of ordinary skill in the art would understand that the Applicant was in possession of the instantly claimed invention for its full scope (response, pages 12-15).

Applicant’s arguments are carefully considered but deemed to be unpersuasive.  It is also noted that the Applicant is presenting the same arguments as addressed in the Final Office action mailed December 2, 2021.
Contrary to Applicant’s arguments, it is important to note the following:

(ii) The breadth of claim 17 is directed to any transcriptional repressor domain from any source.  This breadth and scope would encompass a genus of unknown and uncharacterized sequences (structures) comprising  synthetic and non-synthetic repressor domains that would provide desired function of creating an artificial genetic circuit in increasing and/or decreasing expression of protein of interest in any plant species.  
(iii) The breadth and scope of claim 17 also encompasses synthetic translational fusion proteins with unknown structures comprising unknown and uncharacterized synthetic and non-synthetic repressor domains.
(iv)  The breadth and scope of claim 17 also encompasses species comprising unknown and uncharacterized synthetic and non-synthetic repressor domains with non-protein structures (see 112(b) rejection).
(v) Breadth of claim 17 is also directed to any DNA-binding domain from any source which can again be synthetic and non-synthetic.
This breadth and scope of instant claims would encompass a genus of unknown and uncharacterized sequences (structures) comprising  synthetic and non-synthetic DNA-binding domains that provide desired function of creating an artificial genetic circuit in increasing and/or decreasing expression of protein of interest in any plant species. 
(vi) Breadth of claim 17 would also encompass any synthetic repressor derived from any source.  This breadth and scope would encompass a genus of unknown and uncharacterized sequences (structures) comprising  synthetic repressors that provide desired function of creating an artificial genetic circuit in increasing and/or decreasing expression of protein of interest in any plant species. 
(vii) Breadth of claim 17 also encompasses any synthetic repressor constructs designed to work in the instantly claimed genetic circuit.  
(viii) Breadth of claim 17 also encompasses any synthetic repressor  promoter constructs designed to work in the instantly claimed genetic circuit.  

On the contrary, the instant specification, however, only describes the structure and function of an artificial genetic circuit for modifying expression of a protein of interest, comprising OFP (Ovate Family Protein) transcriptional repressor domain derived from Arabidopsis; a yeast Gal4 DNA-binding domain, and a synthetic repressor carrying Arabidopsis derived OFP transcriptional repressor domain and a yeast Gal4 DNA-binding domain.  The specification further describes transgenic plant cells and plants transformed with DNA constructs comprising said artificial genetic circuit for modifying expression of a protein of interest.  See in particular, pages 4-8, pages 40-56; examples 1-12.
While some of the elements of synthetic repressor construct and/or synthetic repressor promoter construct may be naturally present in diverse organisms, however the issue is also creating synthetic chimeric combinations of different unknown elements that would be potentially operable in a plant system.  The specification fails to describe representative species of said synthetic chimeric combinations of different unknown elements as encompassed by the breadth and scope of claims.
It is thus maintained that claims encompass a very large genus comprising species (structures) having unknown synthetic and non-synthetic repressor domains with unknown structure, and thus their function in the instantly claimed artificial genetic circuit is ether unknown or unpredictable.
It is also maintained that claims encompass a very large genus comprising species (structures) having unknown synthetic and non-synthetic DNA-binding domains with unknown structure, and thus their function in the instantly claimed artificial genetic circuit is ether unknown or unpredictable.
Likewise, it is also maintained that claims encompass a very large genus comprising species (structures) having unknown synthetic repressors with unknown structure, and thus their function in the instantly claimed artificial genetic circuit is ether unknown or unpredictable.
Claims also encompass a very large genus comprising synthetic repressor constructs designed to work in the instantly claimed artificial genetic circuit.  

Additionally, claims also encompasses any inducible promoter that would be inducible from any external and/or internal unknown signals designed to work in the instantly claimed artificial genetic circuit.  
Contrary to Applicant’s arguments, the instant specification fails to describe structure function relationship for representative species of different components of instantly claimed artificial genetic circuit, and plant cells or plants comprising said artificial genetic circuit of Applicant’s broadly claimed genus.
	It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, OFP transcriptional repressor domain derived from Arabidopsis; a yeast Gal4 DNA-binding domain, and a synthetic repressor carrying Arabidopsis derived OFP transcriptional repressor domain and a yeast Gal4 DNA-binding domain are insufficient to describe the claimed genus.
In view of the above facts, Applicant’s argument that the present case is analogous to at least Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986), and Capon v. Eshhar, 418 F,3d 1349, (Fed. Cir. 2005 is not persuasive.  An Applicant shows possession of the claimed invention by describing distinguishing identifying characteristics sufficient to show that the Applicant was in Possession of the claimed invention (see MPEP 2163 § 2163[R-5]I).  This has not been done in the present case. 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Applicant has failed to describe a representative number of Applicant’s broadly claimed genus as discussed above.  Furthermore, Applicant has failed to describe structural features common to members of the claimed genus as discussed above.  Hence, Applicant fails to meet either prong of the two-prong test set forth by Eli Lilly, and thus the specification fails to provide an adequate written description to support the breath of the claims.
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” 
Accordingly, it is maintained there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
It is thus maintained that given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
In view of above, the requirement for written description has not been met.
Claim Rejections - 35 USC § 102
10.	Claim(s) 17, 29-32 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawaki et al. (Plant Cell Physiol., 54:506-517, 2013).	
	Sawaki et al. disclose transgenic plant cells and transgenic rice crop plant comprising within its genome a DNA construct, comprising an inducible promoter (nitrate inducible) operably linked to DNA sequence encoding NIGT1 (Nitrate-Inducible, GARP-type Transcriptional Repressor 1) protein.  The NIGT1 protein is encoded by a transcriptional repressor gene having DNA binding domain operably linked to transcriptional repressor domain.  The NIGT1 transcriptional repressor binds to other constitutively expressing nitrogen responsive gene promoter(s), including other NIGT1 gene(s) to regulate (suppression, down-regulation) expression said nitrogen responsive genes and other NIGT1 genes in response to application of nitrate to the roots of said rice plant.  The transgenic plant would inherently comprise transgenic plant cells, comprising transgenic leaf and root cells.  See in particular, abstract, introduction, results, discussion, materials and methods at pages 506-515; Figures 1-6.
	This rejection is made because of the following reasons:
cis or trans with respect to said native inducible promoter, and is capable of responding to regulation (e.g. repression) to said native repressor by having native DNA binding sequences specific to said native repressor, and thereby control the expression of a native coding sequence operably linked to said native gene promoter.  
(ii) The recitations  like “an artificial genetic circuit”, “synthetic repressor promoter construct” does nothing to change the basic structure and function of different components in a native DNA construct(s) present naturally in a plant species.  A synthetic repressor promoter can be structurally identical to a native promoter responsive to repressor and operably linked to a coding sequence encoding a naturally occurring protein.
(iii) The recitation “comprising” in claims 29 and 42 implies that these claims read on any transgenic plant, including transgenic rice plant having inherently within its genome the NIGT1 gene constructs and other nitrogen responsive and/or constitutively expressing gene(s) responsive to NIGT1 repressor protein.
Claim Rejections - 35 USC § 103
11-A.	Claims 17, 18, 20, 22, 24, 26-32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US Patent Publication NO. US 2011/0035846 A1; Published February 10, 2011) in view of Wang et al. (The Plant Journal, 50:858-872; 2007) and further in view of Zuo et al. (US Patent NO. 6,452,068; Issued September 17, 2002) and Applicant’s admitted state of the prior art at paragraph [0054] of page 17 of the specification for the reasons of record stated in the Office action mailed December 2, 2020.
	Takagi et al. teach transgenic plant cells and transgenic plants derived thereof, comprising a DNA construct comprising genetic constructs for modifying (repressing) expression of a protein of interest in a plant, comprising: (a) a promoter operably linked to a DNA construct, the DNA construct comprising a nucleic acid encoding a plant derived transcriptional repressor domain operably linked to a yeast Gal4 DNA-binding domain; (b) a nucleic acid construct comprising a nucleic acid encoding a protein of interest (luciferase); (c) a promoter construct operably linked to the nucleic acid construct encoding the protein of interest, the promoter construct comprising: (i) a nucleic acid sequence encoding a core promoter (CaMV35S) capable of conferring constitutive gene expression in a plant species, the core promoter optionally comprising a TATA box, and (ii) a synthetic regulatory element comprising at least one copy of a binding element having a nucleic acid sequence capable of specifically binding yeast Gal4 DNA-binding domain of a repressor (synthesized artificially), the copy of the at least one binding element inserted at downstream of the core promoter region but before a translation start site for the protein of interest, or proximal to the 5’ end of the optionally present TATA box when present; and wherein elements of parts (a), (b) and (c) are all operably linked and are also each operable in the same plant species.  The reference further teaches that said a synthetic regulatory element comprises two or more copies of the binding element having a nucleic acid sequence capable of specifically binding said nucleic acid binding domain of said repressor.  See in particular, Figures 1-4; paragraphs [0088] –[0216]; examples 1-6.
	Takagi et al. do not teach transcriptional repressor OFP or inducible promoters.
	Wang et al. teach OFP (Arabidopsis Ovate Family Protein 1) transcriptional repressor that suppresses plant gene expression.  See in particular, abstract; Figures 1-8; results; experimental procedures; pages 858-870.
Zuo et al. teach use of chemically induced promoters used in transgenic plants.  See in particular, abstract; claims 1-13; Figures 1-16; Examples 1-31.
Applicant’s own admission at paragraph [0054] of page 17 of the specification says: 
“Any inducible promoter for plants can be utilized in the instant invention. The promoter may be responsive to an internal or an external factor (inducer). Several systems for 
	
	Given Takagi et al. teach that expressing a transcriptional repressor regulates (represses) expression of a protein coding sequence of interest from their construct(s), it would have been obvious and within the scope of an ordinary skill in the art to have been motivated to obviously try to expressing any transcriptional expressor protein(s) from a finite number of such transcriptional repressor proteins that were available or well-known prior to the earliest filing date of the instantly claimed invention, including Wang et al. OFP transcription factor protein under any inducible promoter(s) that were well known and characterized in the state of prior art as admitted by the Applicant or any chemically induced promoters that are functional in a plant as asserted by Zuo et al., as a matter of design choice in any economically important crop plant cell and plants obtained thereof, by using any method of transformation, including the one taught by Takagi et al.	It would have been obvious to transform genetically modified plant cells or transgenic plant(s) derived thereof, comprising, expressing repressor protein of Takagi et al. or Wang et al. from Zuo et al. inducible promoter as discussed above, with an another genetic construct which comprises a core promoter (CaMV35S) capable of conferring constitutive gene expression in a plant species and modified to contain DNA elements specific to any repressor protein, including repressor protein of Takagi et al. or Wang et al., and encoding a protein of interest, whose expression can be readily monitored.  Obviously, one of ordinary skill would have been motivated to do so, for the purpose of screening repressor proteins of interest in their ability to regulate expression of desired gene of interest, and thus arrive at the claimed product with a reasonable expectation of success and without any surprising results.
Given Takagi et al. teach that core promoter is a constitutive promoter that is supposed to function in all cell types, it would have been thus obvious and within the scope of an ordinary skill in the 
While Takagi et al. is silent about spacer length between binding elements, however it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to design constructs with spacers having size of about 10 nucleotides for incorporating restriction site(s) during vector construction to carry multiple binding sites as a part of routine experimentation, and thus arrive at the Applicant’s invention with a reasonable expectation and without any surprising results. 
While the combined cited art is silent of using the terms “artificial genetic circuit”, “synthetic repressor” or “synthetic repressor promoter”, however it would have been obvious and within the scope of an ordinary skill in the art to have chosen use of any such terminologies because they do not change the basic structure and functional operation of the constructs taught either by the combined teachings of the cited art, and/or rendered obvious as discussed above.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, rather than any distinct definition of any of the claimed invention’s limitations, then preamble is not considered a limitation and is of no significance to claim construction. See also MPEP § 716.07.   
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
11-B.	Applicant’s arguments:
Applicant traverses the rejection in the papers filed April 1, 2021.
Applicant primarily argues that cited prior art reference fail to teach or suggest critical aspects of instantly claimed invention. Without discussing breadth and scope of instantly claimed invention, Applicant refers to Jacob and Monod’s work on Lac operon, and Schaumberg et al. reference to argue that instantly claimed invention is directed to a methodology of assembling genetic circuits with predictable functions in plants. Again without even mentioning what is encompassed by the scope and breadth of the instantly claimed invention, Applicant now turns to the specification to argue that instant specification describes how to produce quantitative variation in genetic elements by producing various synthetic repressors and synthetic repressors.  Applicant further argues that the specification describes selecting elements of genetic circuits and devices.  Applicant further argues that none of the prior art references teach or suggest behavior of specific repressors can be predicted when combined with specific promoters.  Applicant while totally ignoring the scope and breadth of the claimed invention, again refers to the specification by arguing that repressors 

11-C.	Response to Applicant’s arguments:
Applicant’s arguments are fully considered but are deemed to be unpersuasive. 
	It is noted that Applicant’s arguments are not in commensurate with the breadth and scope of the instantly claimed invention.
	It is important to note that claims are directed to a product.  The claims are not directed to an assay or process.
Applicant’s attention is drawn to MPEP 2106 [R-6] II C, which states:
“USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320,1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).”

In the instant case, claims are broadly directed to a construct comprising an inducible promoter operably linked to a DNA sequence encoding a repressor protein which comprises transcriptional repressor domain and a DNA binding domain.  Furthermore, claims are also directed to another construct comprising a promoter conferring constitutive gene expression in a plant species, and containing regulatory elements that are capable of binding to the DNA binding domain of the repressor protein.  Additionally, claims are also directed to nucleic acid construct encoding any protein of interest.  These constructs can be either found naturally in a plant genome or introduced by plant transformation into plant’s genome, and thereby rendering obvious the claimed invention as discussed through the combined teachings of the cited art above.  Obviously, one of ordinary skill in the art would have been motivated to 
In response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (input-output of genetic elements; quantitative input-output workings of genetic element; quantitative variation; toggle switch; NOT gates; NOR gates etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
	The instantly claimed construct(s) have the same structural limitations as rendered obvious by the combined teachings of the cited references.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) which teaches that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
 It may be noted that claimed invention is directed to a product, and Applicant’s arguments directed to any unexpected or surprising results would also naturally flow from the combined teachings of the cited prior art as discussed above in the rejection.  
nd paragraph which says:
“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In response to Applicant’s arguments about unpredictable results, it is important to note there was nothing “unexpected or surprising” in expressing repressor protein(s) from one construct and monitor its ability to regulate expression of desired gene sequence of interest that is being expressed from other construct as clearly rendered obvious by the combined teachings 
Takagi et al., Wang et al., Zuo et al. and/or Applicant’s admitted state of the prior art at paragraph [0054] of page 17 of the specification 
Applicant’s attention is specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
It is also important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously by the combined teachings Takagi et al., Wang et al., Zuo et al. and/or Applicant’s admitted state of the prior art at paragraph [0054] of page 17 of the specification as discussed above to arrive at the Applicant’s claimed product with a reasonable expectation of success and without any surprising results.
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  teachings Takagi et al., Wang et al., Zuo et al. and/or Applicant’s admitted state of the prior art at paragraph [0054] of page 17 of the specification as discussed above to arrive at the Applicant’s claimed product with a reasonable expectation of success and without any surprising results.
specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  teachings Takagi et al., Wang et al., Zuo et al. and/or Applicant’s admitted state of the prior art at paragraph [0054] of page 17 of the specification as discussed above to arrive at the Applicant’s claimed product with a reasonable expectation of success and without any surprising results.
It is important to note that present obviousness analysis on the Applicant’s claimed invention is based on the rationale “obvious to try”  See MPEP 2143 [R-08.2017] Part E.  
Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of , 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

In this case, given Takagi et al. teach that expressing a transcriptional repressor regulates (represses) expression of a protein coding sequence of interest from their construct(s), it would have been obvious and within the scope of an ordinary skill in the art to have been motivated to obviously try to expressing any transcriptional expressor protein(s) from a finite number of such transcriptional repressor proteins that were available or well-known prior to the earliest filing date of the instantly claimed invention, including Wang et al. OFP transcription factor protein under any inducible promoter(s) that were well known and characterized in the state of prior art as admitted by the Applicant or any chemically induced promoters that are functional in a plant as asserted by Zuo et al., as a matter of design choice in any economically important crop plant cell and plants obtained thereof, using any method of transformation, including the one taught by Takagi et al.  It would have been obvious to transform genetically modified plant cells or transgenic plant(s) derived thereof, comprising expressing repressor protein of Takagi et al. or Wang et al. from Zuo et al. inducible promoter, with another genetic construct which comprises a core promoter (CaMV35S) capable of conferring constitutive gene expression in a plant species and modified to contain DNA elements specific to any repressor protein, including repressor protein of Takagi et al. or Wang et al., and encoding a protein of interest, whose expression can be readily monitored.  Obviously, one of ordinary skill would have been motivated to do so, for the purpose of screening repressor proteins of interest in their ability to regulate expression of desire gene of interest, and thus arrive at the claimed product with a reasonable expectation of success and without any surprising results.
Given Takagi et al. teach that core promoter is a constitutive promoter that is supposed to function in all cell type, it would have been thus obvious and within the scope of an ordinary skill in the art to have expected that Takagi et al. constructs would be functional in all cell types, including leaf or 
While Takagi et al. is silent about spacer length between binding elements, however it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to design constructs having such spacers having size of about 10 nucleotides for incorporating restriction site(s) during vector construction carrying multiple binding sites as a part of routine experimentation and thus arrive at the Applicant’s invention with a reasonable expectation and without any surprising results. 

Conclusions
12.	Claim(s) 17, 18, 19, 20, 22, 24, 26-32 and 42 remain rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).
/VINOD KUMAR/Primary Examiner, Art Unit 1663